Case 18-50384-JTD Doc 828 Filed 09/21/20 Page 1of2

IN IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

In re:
NNN 400 CAPITOL CENTER 16, LLC, et al.,

Debtors,

 

NNN 400 CAPITOL CENTER, LLC, et al.,

Plaintiffs,

V.

WELLS FARGO BANK, N.A., et al.,
Defendants.

NNN 400 CAPITOL CENTER, LLC, et al.,

Appellants,

V.
WELLS FARGO BANK, N.A., et al.,

Appellees.

 

NNN 400-CAPITOL CENTER, LLC, et al.,

Appellants,

Vv.
WELLS FARGO BANK, N.A., ef ai.,

Appellees.
NNN 400 CAPITOL CENTER, LLC, et al.,

Appellants,

v.
WELLS FARGO BANK, N.A., et al.,

Appellees.

DM3\70227 12.2

 

Case No. 16-12728 (JTD)
Chapter 11 Case
(Jointly Administered)

Bankruptcy Adv. No. 18-50384 (JTD)

On Appeal from the U.S. Bankruptcy Court for
the District of Delaware

Civil Action No. 20-1080 (CFC)

Bankruptcy Adv. No. 18-50384 (JTD)

On Appeal from the U.S. Bankruptcy Court for
the District of Delaware

Civil Action No. 20-1081 (CFC)

Bankruptcy Adv. No. 18-50384 (JTD)

On Appeal from the U.S. Bankruptcy Court for
the District of Delaware

Civil Action No. 20-1082 (CFC)

Bankruptcy Adv. No. 18-50384 (JTD)
Case 18-50384-JTD Doc 828 Filed 09/21/20 Page 2 of 2

[PROPOSED] ORDER

Upon consideration of Little Rock-400 West Capitol Trust’s Motion to Remand (the
“Motion”), all documents filed in support thereof by Little Rock-400 West Capitol Trust, any
opposition to the Motion, and any oral argument on the Motion, and after due deliberation and
sufficient cause appearing therefor;

IT IS HEREBY ORDERED,

1. The Motion is GRANTED; and

2. This case is hereby REMANDED to the United States Bankruptcy Court for the

District of Delaware and all dates and deadlines set in the Appeal are hereby terminated.

DATE: _9: (fi: 2® LL CO_,

Judge Colm F. Connghy
United States District Judge

DM3\7022712.2
